MEMORANDUM **
Pedro Mendoza-Carillo appeals his conviction pursuant to a conditional guilty plea, for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C § 1291, and we affirm.
Mendoza-Carillo contends that 21 U.S.C. §§ 952 and 960 are facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We have recently rejected this argument in our decisions in United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002) (§ 960), and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (§ 952).
Mendoza-Carillo also contends that the government had to prove that he knew the drug type and quantity beyond a reasonable doubt. This argument similarly lacks merit. “Apprendi did not change the long established rule that the government need not prove that the defendant knew the type and amount of a controlled substance that he imported or possessed; the government need only show that the defendant knew that he imported or possessed some controlled substance.” United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *591courts of this circuit except as may be provided by 9 th Cir. Rule 36-3.